Commission Question Time
The next item is Question Time (B6-0445/2006).
We will take the questions to the Commission.
Part I
Subject: European universities
A survey carried out in 2006 by the Times Higher Education Supplement, ranking universities on five continents, lists 40 European universities, mainly in the UK, among the top 100 universities in the world. Most of the other 60 universities are in the USA, Australia and China. The survey also reports that the annual budget of Harvard University which retains top position in 2006 - amounts to 26 billion dollars.
Will the Commission take further measures to support the competitiveness of European universities and what will those measures comprise? Does the Commission intend to increase further its co-funding of institutions of higher education and does it plan to draw up an official ranking list of European universities?
Member of the Commission. Under the principle of subsidiarity every Member State of the European Union retains full responsibility for the content and organisation of educational systems. I have just come from the Education Council which completed its work today under the Finnish Presidency. The Commission played and will continue to play a role in building a policy for the modernisation of higher education as part of the implementation of the important Lisbon Strategy, through policy dialogue and mutual learning, in particular through the open method of coordination in education and training as well as in the field of research.
As set out in the Commission communication on delivering a modernisation agenda for universities, measures in higher education are needed, ranging from curriculum reform to governance and funding reforms. The main responsibility, of course, lies with the Member States' national authorities and universities.
There is also financial support for the modernisation agenda from the Community programmes in education and research. There is potential for substantial support from the structural funds under both the competitiveness and the convergence objectives.
With regard to university-based research, it should be noted that the forthcoming Seventh Framework Programme for Research and Development substantially widens the opportunities for enhanced university research activities. As you know, total eligibility for projects is going up from 50% to 75% and programmes in lifelong learning and research for the next seven years will both see a very substantial increase in their budgets for the 2007-2013 period.
I think a very important message is sent out by the European Institute of Technology. That is not something outside the framework of this question. It is a very important initiative to boost the transfer of knowledge by those who intensify investment in creativity, innovation and the improvement of our competitiveness. The EIT can improve European competitiveness in all three parts of the knowledge triangle: education, research and innovation.
With regard to ranking, which is an important part of the question put by Mr Mavrommatis, there are indeed several international rankings worldwide. Each has its own strengths, but also its own weaknesses. Although they are useful in terms of giving an impression of the competitive position of universities, the diversity of universities' missions means that no single set of criteria can be considered as an objective measure. Different ranking systems give different weights to various criteria and consequently arrive at different results. However, provided the criteria are explicit, they can be a useful tool for both policy-makers and managers. At this stage, to answer the question directly, the Commission is not planning to draw up an official ranking list.
(EL) Madam President, Commissioner, do you believe that many of the higher education institutes in top positions in the general classification of another two new surveys since carried out owe chiefly their progress and progress in their courses and of their students to the fact that they have private education standards and, if so, does the Commission perhaps intend to subsidise Member States which will try such an endeavour, irrespective of the private grants that many of the universities in the world receive?
Member of the Commission. I think that Mr Mavrommatis is right in pointing the finger at the teaching, because when teaching is separated from other activities, namely research or even the transfer of knowledge, via innovation, into real practice and the real economy, then all those aspects become rather weak or average, and we fall in the rankings, moving into a second division.
The best answer is therefore to invest more and better. The question is slanted towards more investment in teaching and research, whereas better means efficiency and the way we organise ourselves, how we transfer knowledge and how we build partnerships between public and private interests and between academia and society. All these can be improved in our various policies, and in the EIT, which I mentioned as one of the examples of how these issues could be integrated. Secondly, there is also a need for more investment.
I would not call this a subsidy from the European Union, but rather support for European cooperation, because we put together monies and distribute them in line with agreed rules, and these rules should lead us to excellence, the transfer of knowledge, and the rewarding or promotion of quality, not just quantity, in our academic institutions. That is our shared responsibility and common task.
(DE) Madam President, I can follow on seamlessly from where the Commissioner has just left off. Research is important, but education and teaching of students are undoubtedly another of the lofty objectives of universities.
When I worked as a professor, I was saddened to find that some universities, particularly those that always appear right at the top of the major rankings - for example British elite universities such as Oxford and Cambridge - were extremely reserved when it came to the Erasmus programme, in contrast to many other universities. Could participation in the Erasmus programme be made one of the criteria?
Member of the Commission. The rankings which have emerged and, whether we like it or not, will be part of our debate, are based on a certain set of criteria chosen by institutions that organise these rankings. A famous one is that of Shanghai University and another is The Times Higher Education Supplement.
I said that there are limited criteria for evaluation. We are not going to organise our ranking around Erasmus, but Erasmus is a trademark or highly important, popular way of improving mobility in Europe. There is competition in terms not only of eligibility, as is now the case in most universities, but also of numbers and the content of the Erasmus programmes. Three years ago we established Erasmus Mundus. Erasmus is not only about thousands of people studying around the world. The European credit transfer system came about as a result of this cooperation in the 1990s. Then the Bologna Process began in 1999, as a logical process for providing more and more students and citizens in Europe with qualifications gained or complemented by studies abroad.
In my view, we are not going to organise rankings but we want to celebrate and promote Erasmus as an important tool for the internationalisation of our studies and for making Europe and European universities more attractive worldwide. We organise a lot of joint actions in third countries far from Europe. When I speak to partners from outside Europe, I find that Erasmus is well known, especially now that Erasmus Mundus is seen as a competitive instrument used by European universities to make an internal and external difference to the image of Europe. So I would prefer not to speak about rankings but about our delivery in building a more attractive European education area.
Subject: CO2 emissions from new motor vehicles
What is the Commission's current estimate of the average CO2 emissions from new motor vehicles being placed on the European motor market?
Madam President, Mr Davies, the Commission attaches great importance to the voluntary commitment on the part of the automobile industry to reduce CO2 emissions from passenger cars. These commitments have made it possible to achieve considerable reductions in consumption by new passenger cars. In 2004, average CO2 emissions from new passenger cars were 12.4% lower than in 1995, falling from 186 grams of emissions per kilometre to 163 grams.
It is in the industry's own interests to keep to the commitments it has entered into. Failure to attain the target value of 140 grams per kilometre would threaten the credibility of voluntary commitments as an alternative to legally binding regulations. So far, all three industry associations have attained the interim targets that were set as part of their voluntary commitment. Although they consider the final target very ambitious, they have all reaffirmed their determination to achieve it.
I shall not hide the fact, however, that I am very concerned in this regard. Since the appearance of the report on the progress achieved by the end of 2004, I have been concerned about the fact that the average annual reduction over the coming years will have to be very much greater than before if the final target is to be achieved. We do not yet have any final data for 2005, but I expect no greater reduction for that year than for 2004. If it becomes apparent that the industry is not going to meet its commitments, the Commission - as I have already announced - must step in and propose legal acts to ensure that CO2 emissions are reduced to the level considered necessary.
The Commission is currently reviewing the Community strategy to reduce CO2 emissions from passenger cars. The CARS 21 High Level Group recommends the future strategy consist of an integrated approach involving all relevant stakeholders and thus a wide palette of measures. I consider this approach essential for achieving a further reduction in CO2 emissions from passenger cars at reasonable cost.
A Commission decision on the future strategy is to be adopted at the end of the year. This strategy will certainly require further progress in automotive engineering. We are also considering laying down mandatory targets for motor-vehicle fuel efficiency, for example, but other aspects, too, have to be taken into account, such as policy measures to promote the use of low-carbon fuels, and changing driving habits.
Incidentally, we should also pay greater attention to the other two main components of the strategy: labelling of and tax concessions for low CO2 emission vehicles. It must be said, unfortunately, that these two parts of the strategy have had extremely little effect so far, but I do believe that there is potential for improvement in this regard.
I am glad the Commissioner is worried, as indeed he should be, because the car industry has comprehensively broken its agreements with the European Union to meet these reductions. This was largely for profit reasons, because there is money to be made in four-wheel drive SUVs or 'Chelsea tractors' as they are known in the UK.
Three weeks ago, from the very same seat, Commissioner Dimas said legislation would, of course, be necessary. Can the Commissioner indicate what the earliest date will be at which legislation can be introduced, once the Commission has carried out its review to be published in December?
I should like to start by responding to Mr Davies' assessment of the European motor-vehicle market. One of the reasons for the failure to meet the targets - but only one of them - is indeed the fact that European market habits have changed, with one market segment undergoing particularly rapid growth, one that is not exactly helpful with regard to CO2. This is the segment of SUVs: the large, supposedly off-road vehicles with very heavy fuel consumption. Astonishingly, these heavy, particularly high-emission vehicles have enjoyed favourable treatment in regulations up to now. The Commission's proposal for the 'Euro 5' standard plans to put an end to the preferential treatment of these particularly large, particularly polluting vehicles. That is a very important point. This issue is currently being discussed in Parliament.
As far as the timing is concerned, for reasons of fairness and trustworthiness, the industry has to be given the time we have granted it: that is, until 2008. If, however, it becomes apparent - as it is doing - that the targets are not being met, the Commission will have to start preparing legislation next year, so that it can be presented in 2008.
(DE) Madam President, Mr Vice-President of the Commission, particulate-matter emissions from diesel vehicles are a topical issue. Parliament, together with the Council, lays down high values for pollution. What is planned with regard to emissions? Is there any relevant legislation that relates to diesel vehicles and is aimed at the motor-vehicle industry?
Of course, Mr Rack. The proposal the Commission presented at the end of last year to introduce a 'Euro 5' standard for vehicles reduces particulate matter from both light commercial vehicles and passenger cars. Our proposal reduces the limit value for soot-particle emissions from diesel passenger cars to 5 milligrams per kilometre as of 2009. We cannot set this value any lower as it would then be impossible to measure. In 2009, therefore, the limit value of 5 milligrams will enter into force, which means that, as of then, diesel vehicles without a particle filter will be a thing of the past.
The situation with nitrogen oxides is more difficult as, for a large majority of vehicles, the relevant technology is not yet available - at least at present. The Commission's proposal provides for a reduction to 200 milligrams per kilometre and is currently being debated in Parliament. A second measure also being discussed at the present time is my proposal to reduce emissions of nitrogen oxides from diesel vehicles from 200 to 80 milligrams. This would enter into force in 2014 or 2015.
(DE) Commissioner, these CO2 emissions have a global impact, and of course global CO2 emissions also have an impact on Europe. For this reason, I should like to ask whether the Commission knows of any figures from other industrial centres as to the situation there regarding the reduction of emissions and, secondly, whether the Commission is attempting to influence this.
Vice-President of the Commission. (DE) I am much obliged to the honourable Member for asking this question, as it gives me the opportunity to dispel a relatively widespread misconception. Of course we have access to such figures, and it is pleasing - in my view - that levels of emissions from new European passenger cars are far, far below the average for passenger cars in other parts of the world. They are significantly below those in the oil-producing countries - the USA and Japan included. It is interesting to note here that such countries with poorer emissions levels than ours have legally binding regulations in place for all fields.
Part II
As they deal with the same subject, the following questions will be taken together.
Subject: Tax on beer
What is the Commission's position on plans to increase tax on beer?
Subject: Method used to calculate an increase in rates of excise duty on alcohol
The EU institutions are currently examining a Commission proposal on increasing rates of excise duty on alcohol. In order to take into account inflation in the period between 1993, when the current rates of excise duty on alcohol came into force, and 2005, it is proposed that the minimum rates of excise duty be increased by 31%.
However, the new Member States joined the EU on 1 May 2004 and made commitments from that date regarding minimum rates of excise duty on alcoholic drinks. Under the above-mentioned Commission proposal, the new Member States would be required to increase their rates of excise duty in line with levels of inflation in other countries from before the new Member States joined the EU.
Does the Commission consider this to be fair and logical? Should a different method be used to calculate rates of excise duty on alcohol in the new Member States?
Member of the Commission. I would like to inform honourable Members that on 8 September 2006 the Commission adopted a proposal to adapt the minimum rates of excise duty on alcohol and alcoholic beverages to take account of inflation since 1993, when the current rates were established. This proposal was inspired by a call made unanimously by the Council on 12 April 2005.
The proposal provides for the proposed increases to come into force from 1 January 2008. However, in order to ease the difficulties that some Member States may have in increasing their national rates to meet the revalorised minimum, transitional periods have been proposed until 1 January 2011.
The inflationary increase is 31%, based on Eurostat data and the harmonised index of consumer prices. For beer this means that the current minimum rate of 74.8 euro cents per hectolitre per degree will rise to 98 euro cents. In other words, the current minimum duty based on half a litre of beer of an alcoholic strength of 5% will rise from 4.5 euro cents to 6 euro cents, an increase of some 1.5 euro cents.
The majority of Member States are not affected by this proposal, as their national rates are already above the proposed revalorised minimum. However, the impact on those Member States that are affected will clearly depend on the level of their current national rates. Germany, for instance, will need to increase its national rate on beer by 24.5% in order to meet the revalorised minimum. This equates to a duty increase on half a litre of beer of just over 1 euro cent. Furthermore, under the transition period proposed, Germany will have until 1 January 2011 to make the necessary increase. Honourable Members will see that the impact of the proposed adaptation to inflation will be rather modest and does not justify the outcry in some Member States.
In response to the specific question asked by Mr Paleckis, the Commission points out that the purpose of the minimum rates is to limit distortions of the internal market through different tax levels being set by Member States. Therefore, the minimum rate should be the same across the European Union.
In the Commission's view it makes no sense to have different minimum rates depending on the point in time one or the other Member State joined the European Union. As mentioned above, the Commission's proposal contains appropriate transition periods.
Finally, I would like to add that the proposal is currently the subject of discussions in the Council. These are proving to be more difficult than one would have expected considering that the proposal sets out a purely mathematical adaptation, which has only a marginal effect in some Member States.
I want to inform honourable Members that on 7 November, just a week ago, when we discussed it for the first time in the Ecofin Council, three Member States - Germany, the Czech Republic and Lithuania - opposed the proposal. It did not, therefore, gain the unanimous support requested, so we postponed the final decision and debate to the next Ecofin meeting which is due on 28 November. As honourable Members are certainly aware, it will also be the subject of discussions in Parliament.
(DE) Did the Commissioner know that, when Bavaria joined the German Reich in 1871, it did so only on condition that beer be recognised as a basic foodstuff whose consumption was permitted even during military service? In Bavaria, therefore, beer is a basic foodstuff. In addition, should a sharper distinction perhaps be drawn between beer and alcopops - that is to say, between a healthy natural product and a load of rubbish? My second question for the Commissioner is whether greater account should perhaps be taken of regional and national traditions. In particular, I should like to ask him whether a better idea might be to reduce VAT and beer taxation for the catering trade, in order to ensure the survival of our high-quality catering establishments - which are essential for health. The healthier the catering trade, the healthier the people.
Member of the Commission. I do know this concept and I do appreciate it. I like beer myself. But this is a position not shared either by the Commission or by the Council.
- (LT) Until now, a minimum excise duty has been applied to the most popular alcoholic beverages such as wine and beer, with zero excise duty being applied to wine but not beer; at the moment, there are efforts to increase the excise duty on beer. How can the Commission explain such differences in excise duty on different types of alcoholic beverages, especially now, in view of France's negotiation for an exemption on a specific type of wine?
Member of the Commission. Last year, when the increase in excise duty on alcohol and alcoholic drinks was discussed by the Ecofin Council, some Member States raised the issue of the difference between the taxation of beer and the taxation of wine. As the honourable Members probably know, since 1992, when the current rates were established, there has been no positive excise duty rate on wine. At that time, it was finally agreed that wine would be zero rated. Unless there is another decision to re-evaluate the excise duty, zero remains zero, even if increased by a proposed 31%.
I appreciate the views of those who argue there is basically not much difference between wine and beer, and it is also a fact that wine and beer are competing on the consumer market. However, to change the legislation would require unanimity and, as far as I know, at least ten Member States would certainly veto any positive rates on wine.
- (LT) Unfortunately, due to changes in the order of the Commissioners' presentations, I have missed part of the answer to my question; therefore, I would like to ask the Commissioner once again whether he can give any guarantee that the new members of the European Union will not be discriminated against as regards alcoholic beverages.
Member of the Commission. It was already part of my answer that, according to the Commission, there would be no sense in having two different rates of excise duty for the new and old Member States.
As regards the question of the point of departure, and whether or not this should be the excise duty rates established in 1992 and entering into force in 1993, these can be a point of departure and that is the basis of the current proposal.
Should the Ecofin Council agree, we could find some other starting date, but that is not yet something officially tabled for the next Ecofin meeting, which will take place on 28 November. The Commission is, of course, trying its best to find a solution that is universal and the same for all Member States, be they new or old, and I do hope that on 28 November we will finally arrive at a solution acceptable to all Member States.
(DE) Madam President, Commissioner, although Europeans traditionally like a drink, alcohol consumption has been declining for years even without taxes and health warnings. Indeed, the US example demonstrates what happens when the consumption of alcohol is criminalised: young people turn to designer drugs. Perhaps the Commission would do better to step up the fight against illegal drugs instead of demonising and ever increasing the tax on alcohol, the preferred drug of European culture?
Member of the Commission. The Commission has certainly not proposed to increase the tax on alcohol, because what we are doing is just revalorising.
The current excise duty rates were established in 1992 and came into effect on 1 January 1993. Between then and now they have lost 31% of their value. The proposal simply revalorised the excise duty, but it has not been increased by a single euro cent.
Do you accept, Commissioner, that what we are facing in our single market is a double distortion, a distortion between beer and wine, which is grossly unfair, and the distortion arises that because of grossly different rates of taxation and excise duty between Member States. This is the cause, in my country, of hundreds of white vans going to Calais, filling up and coming back to Britain to sell on the black market, to the great detriment of the British brewing industry, pubs and retailers. I am sure it is the same elsewhere.
Member of the Commission. As an honourable representative of the UK you will surely know there are a number of Member States very much opposed to harmonisation in general and in principle.
What the European Union has already achieved is harmonisation of minimum excise duty rates, and Member States are free to set their national rate much higher than the minimum. Today we have a minimum excise duty rate on beer and zero rates on wine, which I do agree results in some distortion, but as I mentioned, changing this legislation requires a unanimous decision in the Ecofin Council of which there is no hope for the time being.
Also, some Member States just apply the minimum rates and some apply much higher rates. For instance, as far as spirits are concerned, I know there are some Scandinavian Member States where the actual excise duty rate is more than ten times the mandatory minimum. This can certainly result in some distortion. However, it is within the jurisdiction of each and every Member State to set the rate above the minimum or at the minimum, but certainly not below the minimum.
Subject: Decentralised system for competition law
Regulation (EC) No. 1/2003, inter alia, replaced the previous centralised scheme with a directly applicable exception system in which the competition authorities and courts of the Member States have the power to apply not only Article 81(1) and Article 82 of the Treaty, which have direct applicability by virtue of the case-law of the Court of Justice of the European Communities, but also Article 81(3) of the Treaty.
Are there any initial appraisals of the effectiveness of the new decentralised system? Is it recommended, as best practice, to set up, in addition to independent national competition authorities, national courts familiar with the technical and complex nature of competition policy to deal exclusively with cases involving the protection of competition?
Member of the Commission. Madam President, in accordance with the principles of institutional and procedural autonomy which underpin the EC Treaty, it is for each Member State to determine which courts are responsible for competition matters.
Most Member States, as you are aware, have specific procedural rules for competition-related issues and these include, for example, referring these cases directly to higher courts, limiting the number or type of competent courts or using specialist courts.
National courts also have at their disposal a number of mechanisms in case of doubt about the application of Article 81 and Article 82 to a proceeding. In particular, further to Article 15 of Regulation 1/2003, national courts can ask the Commission for its opinion on any question on the interpretation of the EC competition rules raised by the facts of a case. So far the national courts have done so in some twenty cases. If a binding interpretation of the rules is sought, the national court can refer to the Court of Justice under the preliminary ruling procedure and a number of Member States also provide for the possibility for the courts to refer awkward questions to the national competition authorities.
The Commission, of course, welcomes all initiatives taken by Member States to increase the expertise of the national judiciary in EC competition law. The Commission itself has already cofinanced the training of approximately 1900 judges on the application of EC competition laws.
(EL) Madam President, perhaps the overlap between the competences of the national competition authorities and the competences of other regulatory authorities is leading to the fragmentation of competition policy in numerous Member States? Is it perhaps a source of insecurity of law? Do you think, Commissioner, that a strong institution merging the regulatory authorities - such as, for example, as in Holland, where the competition authority has taken over the energy regulatory authority and the telecommunications authority - would be a good model for other Member States as well?
Member of the Commission. It might indeed be a possibility to give more information on how the ECN is working in the situation you touched upon. In our regular contacts with all the authorities concerned we should push to ascertain what would be best in their specific circumstances. I believe that our formula, if it can be done in the Member State itself, and if linked with our rules and regulations in this area, can be of help. We should take into account that national courts have only had the right to apply under Articles 81 and 82 in full in actions already commenced.
Coordination between the national authorities and the Commission is intense and on a regular daily basis. I am fully aware that the dialogue has been fruitful until now, and see no reason to expect any change.
One of the benefits of decentralisation was supposed to be that the Commission would be able to concentrate better on the bigger cases. May I ask, then, why the Commission, as the world's biggest competition authority, has never effectively tackled one of the world's biggest restrictive practices, namely the De Beers Diamond Company, as regards the so-called supplier of choice system, which is highly restrictive to competition?
Member of the Commission. Let me start by offering my regards to the honourable Member, because he has touched upon a very important issue, starting with the compliment that we are the biggest competition authority. My colleague, Commissioner Figeľ, replied to a question about ranking, and at the moment our ranking in the competition field is number one. Being number one is an honour, but it is also a challenge because one wants to retain that position.
You mentioned De Beers and I shall write to you in detail about what we have already done. As you are aware, we were active in the ALROSA/De Beers case and that was also quite specifically related to the issue you are touching upon. We have limited resources, but at a certain point, when it is decided to tackle a monopoly or a quasi-monopoly, we take things further. We will remain alert and follow this case.
(EL) Madam President, I should like to comment on the Commission's position on the merger between competition authorities and regulatory authorities. I should like to point out in your reply that safeguarding the effectiveness of the regulatory authorities, the competition authorities and transparency come first. These are the basic principles. I believe that the regulatory authorities, as selected and decided by the Commission, especially the energy regulatory authorities, play an important role in maintaining their independence from the competition committee.
Member of the Commission. To answer the question straightforwardly, Member States can divide enforcement work between the different authorities, and the national regulatory authority becomes the national competition authority, as you certainly know.
As far as the national factor is concerned, this forms part of the European competition network and, as I have already mentioned, the working relationships within that network are absolutely collegial. We know what the rules are, and indeed they are what your colleague has just mentioned. Generally speaking, the big cases, or at least cases related to our merger rules and regulations, are dealt with by us, but if it is a national case which the national competition authority is willing and able to deal with, then it is theirs to deal with.
However, this is not a law set in stone. If the national competition authority prefers to hand a case over to us then we are willing, and certainly able, to deal with it.
Subject: Support for film productions through tax breaks in the United Kingdom
In the United Kingdom, the Finance Act is currently being debated. The Act provides that only eligible expenditure incurred in the UK will qualify for tax breaks.
As a result, US film productions produced in the UK will benefit extensively from tax breaks, while British coproductions produced elsewhere in the EU will not receive these tax breaks.
Is this planned system of tax breaks compatible with EU competition law? If so, is this unequal treatment of European productions acceptable in the light of the task of promoting cultural diversity in the EU pursuant to Article 151 of the EU Treaty? If not, what measures can the Commission take under the EU Treaty and, in particular, under EU competition law in such a case?
Member of the Commission. The Commission is currently in discussions with the UK authorities concerning the UK film tax incentive scheme, which has been notified to the Commission under the state aid rules.
The Commission is assessing that case on the basis of the 2001 Cinema Communication, which provides that Member States can grant state aid to film production if the content of the film concerned is cultural, according to verifiable national criteria. In line with the subsidiarity principle, the Cinema Communication leaves Member States to determine those verifiable national criteria. Neither Article 151 of the Treaty nor the Cinema Communication exclude the possibility that third-country productions or co-productions can benefit from state aid provided by Member States to support films. However, the Cinema Communication allows Member States to require that up to 80% of the film production budget be spent in the territory concerned in return for state aid.
The UK scheme contains such a requirement. Also it was not quite clear, on the basis of the initial notifications of the UK film tax incentive, that European co-productions which meet the conditions of the European Convention on Cinematic Co-production do not need to pass the UK cultural test to benefit under the scheme. At the Commission's request the UK authorities have clarified that in their published guidance on the scheme. Therefore, the conditions for European co-productions to benefit from the scheme are in line with commonly used European standards. In contrast, US productions and US-UK co-productions must pass the UK cultural test to benefit from the tax scheme.
The UK cultural test contains the verifiable national criteria, which are intended to ensure that the aid is being directed towards a cultural product. That is one of the aspects of the scheme that the Commission is examining.
(DE) I should like to ask the Commissioner whether the drafts that the British Government has presented up to now already contain these cultural criteria for UK-US co-productions or whether they need to be added? My second question is as follows. What is the situation as regards British co-productions in other EU Member States?
Member of the Commission. The honourable Member is touching on the culmination of US-UK activities in this field. The cost of a US actor being filmed in the UK would be eligible under the UK film tax incentive, but the cost of an actor from another Member State would also be eligible if the filming takes place in the UK.
The honourable Member raises the situation in which films have co-producers from the UK and other Member States. It is true that the cost of a UK or European actor shooting in another Member State would not be eligible for a claim under the UK scheme. However, the co-producer from the other Member State could include within their production budget the cost of the UK or European actor in their Member State, and these costs might benefit from some support from that Member State.
Subject: HIV/AIDS prevention and treatment in South Africa
Can the Commission give details of the work done by the EU in HIV/AIDS prevention and treatment in South Africa?
What work does the Commission do to support the uptake of antiretroviral drugs in South Africa? What progress has there been on the availability of non-patented drugs and medicines for those with HIV/AIDS in South Africa?
Madam President, ladies and gentlemen, on the subject of human immunodeficiency virus (HIV) and acquired immunodeficiency syndrome (AIDS), the Commission has been supporting the activities implemented by national and provincial health ministries since 1994. A number of non-governmental organisations have also received direct aid from the European Reconstruction and Development Programme and/or from the budget heading for poverty-related diseases. These activities have, by and large, achieved the results targeted by the various projects. Nevertheless, their sustainability, particularly in the social sectors, is a cause for concern due to the ongoing costs they involve.
Two operations with the health ministries are currently benefiting from funding from the indicative programme. First, there are the partnerships for the provision of primary health care, including for HIV/AIDS, which have received EUR 25 million: this programme establishes partnerships between the NGOs and five of the nine provincial health ministries. The NGOs fund scholarships and provide appropriate training to untrained or poorly trained healthcare workers. These healthcare workers give basic care relating to AIDS treatment to patients who previously did not have access to such care. There are currently 187 000 patients receiving care from 5000 providers, and these numbers will increase considerably once the new programme, to which EUR 45 million have been allocated, comes into operation in 2007.
The second programme comprises support for the South African Government's Comprehensive HIV/Aids Care Management and Treatment Plan, amounting to EUR 25 million. This programme was approved by the Commission in December 2004. It aims to support the implementation of this anti-AIDS plan, particularly with regard to human resources planning, marketing authorisations for drugs, funding for care and health promotion activities.
There is also a programme targeting HIV/AIDS in the field of education - the programme on AIDS in higher education, HEAIDS - which has received EUR 20 million. This programme follows up on a project funded by the United Kingdom Department for International Development (DfID) and Ireland. It aims to reduce the spread of HIV/AIDS in an age group that is particularly badly affected and is showing signs of lapsing into old behaviour patterns, as well as in the higher education community in general.
A regional HIV/AIDS awareness and education programme - which has received Community funding of EUR 10 million, in addition to EUR 20 million provided by the United Kingdom, the Netherlands and Ireland - was approved by the Commission in 2002. It is being implemented by Soul City, a South-African NGO. For the last 14 years, Soul City has been receiving considerable aid from the European Community to develop its 'edutainment' - education and entertainment - approach, which involves the use of TV and radio soaps, backed up by leaflets and other documents in a wide range of languages, providing more detailed information on the subjects covered in the broadcasts. This programme covers not South Africa, but eight neighbouring countries. Although its activities in recent years have produced excellent results, it must nevertheless be noted that this programme is facing administrative problems connected to its cross-border nature and to the fact that it is supported by a number of different sources of funding.
Alongside the programmes funded by the regional development programme, six projects funded to the tune of around EUR 10 million by various budget headings are currently being implemented in South Africa. All of them have objectives relating to the fight against AIDS. One project worth mentioning is a vaccine research project linking research institutes in South Africa and Europe.
In terms of the use and availability of drugs, the Commission does not have a specific programme in South Africa to promote the use of generic drugs, but it does support the measures taken by the South African health department to rationalise and improve legislation on medicinal products. It should be remembered that the problem is very often not a lack of availability of anti-retroviral drugs, but the reluctance of patients to be examined and treated, together with lack of access to healthcare equipment and staff, particularly pharmacists to see patients and advise them before they start treatment.
Commissioner, thank you for that comprehensive answer.
I know of your personal commitment to this issue, but I met with Zimbabwean and South African AIDS activists at the weekend and the question they asked me, which was difficult to answer, was whether, in your opinion, in relation to the take-up of anti-retrovirals as well as all the other measures you announced, the EU is making a significant impact on the AIDS pandemic. Is it actually making a difference? My worry is that in Zimbabwe we are clearly losing the fight because of the special circumstances there. But they were also telling me that the situation is still extremely serious in South Africa.
Member of the Commission. (FR) I believe that the fight against this scourge depends primarily on there being far more consistency between the various players. From that perspective, the Commission has also paid a further significant sum into the Global Fund and it will do so again in the future. At the refinancing meeting in London, we paid something like an additional EUR 90 million into this Global Fund. I must say that this Global Fund refinancing meeting was not as successful as we had expected: even though we succeeded in raising a relatively large amount, we did not raise the amount that we wanted.
Next, I believe that the European Union, the Commission, must fund projects and strategies that are effective. We ourselves have neither the necessary expertise nor the necessary ability to become operators or players in this area. We must therefore trust those who do have this expertise and who have already shown themselves to be somewhat effective.
This will be a long-term fight. If we think that we can settle this issue quickly, then in my opinion we are mistaken. I believe that this action is effective, but that there is still a long way to go. For example, we cannot, in my opinion, ever do too much to promote the provision of education, if only at primary school level, for all girls in Africa. Indeed, if we really want to have an effective measure in Africa for fighting against this scourge, then we need to start by sending girls en masse to primary school, and to do so very quickly. I believe that this will be one of the most effective preventative measures for fighting this scourge.
So, yes, Europe is doing everything it can. However, you are asking me a question that I have difficulty in answering. You are asking me whether I think we are being effective. Yes, I think that we are effective, but we will never be effective enough. Nor can I answer the question about when we will eradicate this scourge. We can only bet on the quantity of resources, on the strategy of the experts - of whom there are many, sometimes even very many - and on the strategy and the goodwill of the players - of whom there are many, sometimes even very many.
Personally, I believe that it is in our interest to have coherent strategies, and I am not sure that spreading them, as it were, among all sorts of different players is the right answer. I am very much in favour of the idea of conducting strategies directly with the governments of the countries concerned because I believe that countries must take ownership of the actions that are carried out. Countries must get involved. In Botswana, for example, the government, the State of Botswana is making a real effort; it is really going from door to door. Its work consists in going into every home and explaining about prevention and treatment. I believe that there is certainly a systematic approach to be taken in this regard.
To return to the question that you are asking me - it puts me in a predicament. I cannot tell you whether we are effective, because I would be lying if I said that, yes, we are effective. I believe that we are effective, but I cannot make a bet on it.
- (LT) Madam President, Commissioner, I have a question concerning HIV/AIDS prevention. I had an opportunity to discuss this issue in Mozambican rural communities. All people know perfectly well what this disease is and that it must be combated. Still, the protection is a problem: it is either unavailable or too costly. What, then, can we do about preventing this disease?
Member of the Commission. (FR) I have just touched on the answer to this question. Personally, I am very much counting on it, because there is, all the same, a logic to this. One of the main Millennium Goals is to provide primary education for all children of primary school age. I believe that we must make a huge effort regarding this aspect, because the fulfilment of this goal hinges on education, information campaigns and a more systematic approach.
Secondly, I believe that we must decentralise this strategy to a far greater extent. Let us take the case of Africa, for example: it is clear to those who know Africa that one of the tragedies facing Africa today - it is not spoken of much, but I am very mindful of it - is that all of the policies are centralised. There is very little decentralisation, and when there is decentralisation, it is powers that are decentralised, but the resources are not provided to carry out the planned actions or to exercise these powers. We therefore need to get local communities much more involved. We must spare no expense on education.
You spoke of preventive measures. I see no more important a preventive measure than that. I should like to say in this regard - even if it is perhaps very difficult - that we must stop constantly changing strategy, for want, as it were, of immediate results. A period of action is called for; you cannot gauge the effectiveness of a policy after just a few years. This is a tragic, terrible scourge, and we therefore need to start everything more or less from scratch.
I bear witness to several strategies: Botswana, for example, is working hard and making significant efforts. There are other countries that are making significant efforts. I have just been talking about this issue with Mrs Zuma, the Foreign Affairs Minister of South Africa, a country that is in the process of carrying out a small-scale review of the policy that it has conducted until now in this area. South Africa wants to adapt, and I believe that that is a good thing. I could mention other countries too, but the key preventive measure is, I believe, education. I really see no other base on which to develop our strategy.
Subject: Immigration: support for repatriated immigrants
Given that in the last few months thousands of illegal immigrants from western Africa have been returned to their countries of origin, where the economic conditions which forced them to emigrate remain unchanged, does the Commission intend to adopt measures within the framework of its development policies to make it easier for the returned immigrants to establish themselves in their home countries?
For any action concerning migration and development to be crowned with success, it must be exhaustive and integrated, and we must use our financial instruments in the short and medium term and embark on an enhanced political dialogue, particularly with our African partners.
The Commission's strategy for helping the countries of West Africa faced with returning migrants is thus based on three additional lines of action. Firstly, it is a question of responding to the urgent nature of the situation by harnessing the instruments available: I am thinking of the B-envelope, and of the rapid reaction mechanism. Regarding Senegal, for example, the Commission is going to spend EUR 9.6 million on implementing measures for supporting and reintegrating repatriated migrants. This sum is in fact the remainder of the ninth European Development Fund. These measures will be accompanied by other financial measures funded by the rapid reaction mechanism, amounting to around EUR 1.9 million.
Secondly, we must work on the medium term by taking account of migration-related aspects when implementing our cooperation instruments. Migration-related issues constitute an important aspect of the tenth European Development Fund programme, in addition to the existing instruments. We have therefore provided a 'migration' facility with EUR 25 million, taken from the balance of the B-envelope under the 9th EDF.
There are many types of reintegration-related measures that are conceivable in the medium term: to implement effective readmission systems between all of the countries concerned, while respecting people's dignity and fundamental rights; to emphasise training and admission so as to help returning illegal immigrants reintegrate into their countries of origin; to financially support national and regional programmes aimed at reintegrating migrants; and to promote information and awareness-raising campaigns for potential immigrants on the risks of illegal immigration.
However, at the risk of seeming somewhat unrealistic, I should nevertheless like to add that we obviously need to ensure that the support and reintegration measures, whatever they may be, do not appear to favour migrants who return to their countries over those who do not leave. If they do appear to favour them, you will obviously encourage others to leave, and I think that it is extremely important to monitor this. Ultimately, in the long term, the real answer, as we know, is to have a policy for training and employing young people, which is one of the policies receiving the backing of the European Community, through its support for economic integration policies and through the negotiation of economic partnership agreements aimed at attracting investment and at increasing economic growth, which are prerequisites for the creation of attractive jobs. These policies are central to the development priorities and the strategy concerning Africa.
I must tell you that, from this perspective, I am one of those who believe that, while growth does not necessarily lead to a reduction in poverty, there can be no reduction in poverty without growth: we must remember that. I am therefore convinced that the long-term answer consists in promoting economic partnership agreements and in supporting the emergence of integrated regional markets which, I might add, can go hand in hand with a massive aid effort on the part of the European Union in terms of bringing the qualitative standards of products up to the required level, of technology transfer and of the construction of regional and subregional infrastructure, of infrastructure to improve access, and so on.
To conclude, I am going to take the liberty, Madam President, of digressing in order to make a somewhat personal observation, which deserves to be given some thought. There are immediate measures, which must necessarily be taken and which are sadly often of a security nature, which is something that I can understand because our citizens are worried, are bothered by the phenomenon, and because we have difficulty in managing migratory flows. There are also long-term policies, which are development policies. Alongside these immediate measures and these policies, I wonder whether it would not be useful if we were to start giving thought to what I shall refer to as supported migration. I am not talking about quotas, which is an old idea, and one that I am not very keen on for the moment. I am thinking instead, for example, that funding could be allocated to migration agencies in the migrants' countries of origin. These agencies could provide potential migrants with information and could also work with the Western European countries that offer job opportunities, without for all that encouraging a brain drain, which is another of my concerns. These agencies could, as it were, play the role of regulator in the two ways mentioned. There is in fact one thing about which I will not be convinced: it is not by closing the borders, it is not by taking coercive measures, and it is not by repatriating people en masse that we will settle this issue concerning migrants. We are going to have to live with this phenomenon for many years yet. Immigration is not a new phenomenon. There have always been migrations. We, in Europe, have the impression that we have suddenly unearthed a phenomenon that did not previously exist. For as long as the Earth has existed, there have been migrations. I am sorry to have to point that out. That being said, I understand that this phenomenon is difficult to manage and I understand that measures must be taken, and sometimes taken immediately, but I wonder whether, precisely because we are Europeans and because we uphold European values, we ought not to start giving thought to what I will call a third way, which I feel is more realistic. These migration agencies could easily provide training so as to enable young people from the countries concerned to become, for example, small business owners, traders and small craftsmen, because what is lacking most in these poor countries is a significant middle class. It is also lacking in both the economic and political spheres, since there is generally more political stability in countries in which there is a significant middle class.
There you have the small digression that I wanted to make, Madam President. I believe that it is important to be a little bolder in our thinking.
(ES) Thank you, Commissioner, because it seems to me that you are attaching the appropriate degree of importance to the issue of immigration and I agree with almost all of your comments.
Nevertheless, masses of immigrants are currently arriving illegally, particularly on the shores of Southern Europe, causing not just a social and economic problem but also a political one. The mass arrival of immigrants at small islands in the Mediterranean and the Atlantic causes a political problem.
I agree with the Commissioner that we cannot 'stimulate' immigration, but perhaps we should look at the phenomenon of immigration as evidence that something is going wrong in terms of development aid. This would lead to a policy that complements the policies we currently have.
Member of the Commission. (FR) I have already answered that question. Let us imagine, for example, that we could devote ten times more resources to our development policies. The fact remains that, if you carry out development projects in developing countries in which, for example, there is no State capacity, not even any State sovereign capacity, that is to say, where the State is incapable of providing equal access to education for all children, access to the authorities, access to the judiciary and access to health care, then your development policy will not be truly effective. It will not be truly effective until you have States that are capable of providing their citizens with basic services and of organising society along social lines.
That is why the philosophy that I try to propound in the tenth European Development Fund is all about saying that we absolutely must make these States more able to provide. That is what the debate on governance is all about.
As you know, I recently presented a communication on governance, which was fairly well received by our Member States and which was well received, too, within the context of the meeting of the World Bank, in Singapore, in which we explained what made Europe different. Major development days on the issue of governance, together with numerous round tables, are due to take place in Brussels tomorrow, on Thursday and on Friday. The President of the World Bank will take part in these. Seventeen African Heads of State or Government, countless ministers, experts, Mark Malloch Brown from the UNDP and others will also be present. They will all gather together in order to hold a genuine debate on governance.
How can we make States more able to provide? The experience that I have acquired in this area leads me to conclude that we will never manage to make a success of development if we do not simultaneously consolidate the States concerned. What applies to Europe - what has applied to Europe, what has applied to our countries - also applies to these countries. I believe, in fact, that if everything that is poured into our development policies is poured into failing States, the consequences will only be negative: a great deal of waste, heavy losses and heavy efficiency losses.
I have one final thought with which to conclude. As regards development, 75% of the resources that we devote to development are not used in order to bolster States' budgets. Only 25% of our development expenditure is going to help States, and thus to consolidate them or to give them a chance to consolidate. The remaining 75% goes to parties with an indirect involvement. Admittedly, these parties are useful and important. They need to become partners. However, I find it difficult to hope that developing countries will be endowed with this ability to provide if they are only given a quarter of the development budgets. I recognise that this issue warrants a far-reaching, open debate, but, as everyone knows, I am in favour of a substantial increase in the quantity of budgetary aid.
Thank you Commissioner. You have answered part of my supplementary question already. However, does the Commission not feel that rather than pay illegal immigrants to return home, thus encouraging higher levels of migration, it would be better to alleviate the conditions that forced them to leave their homeland in the first place? That, of course, would require much higher levels of development spending than we currently enjoy in the EU.
Member of the Commission. (FR) I have already answered that question. It is very complex. Indeed, if the idea is to say that a sum of money will be given to all those who want to leave behind their countries so as to make them stay, that amounts to implementing a widespread intervention system targeted at individuals. That has nothing to do with development. That is extremely dangerous.
On the other hand, I support your idea - since it is also mine - that huge sums must obviously be invested in development projects that, for example, create jobs or work; I am thinking of labour intensive work, which we are, moreover, funding. If you take Rwanda, we are funding road building projects, which are directly carried out by the unemployed, by people who have been put to work, who admittedly earn just one and a half dollars a day, but who have a status, who work and who therefore provide for their families.
Yes, I totally agree with you: maximum investment is obviously required for development, but on the conditions that I mentioned. I believe that to merely pour out resources without having a State that can govern, that can orchestrate all of that, will not amount to very much.
(DE) May I start by remarking that I found the Commissioner's views very refreshing. To move on to my specific question: migration and asylum policies in the EU create the impression that the majority of Member States have a policy of doing as they please, not doing what they are supposed to, and everyone joining in, even though we already know that a single European migration and asylum policy is probably the only sensible course of action. For this reason, I should like to ask what efforts the Commission is making towards a single migration policy, and how much longer it will be, in his opinion, before migration policy falls within the powers and responsibilities of the EU.
Member of the Commission. (FR) Madam President, I am going to be extremely brief. I can only wholeheartedly agree with your remarks. Every time it makes proposals to unify, to align, the various laws and approaches of our Member States, the Commission - it really must be said - comes up against sharp divisions between our Member States. I therefore believe that things are moving forward, that progress is being made, but I also see the difficulties that exist when it comes to convincing the Member States to take concrete measures. Let us take the example of the efforts made by my colleague, Mr Frattini, to encourage the Member States to adopt a far more consistent and unifying policy. You are therefore absolutely right. The Commission is doing everything it can, but unfortunately it cannot force the Member States' hand.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.50 p.m. and resumed at 9 p.m.)